DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     BEATRIZ CHALMETA, et al.,
                            Appellant,

                                    v.

WACHOVIA MORTGAGE, F.S.B. f/k/a WORLD SAVINGS BANK, F.S.B.,
                        Appellee.

                              No. 4D22-0836

                         [December 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey Levenson, Judge; L.T. Case No. CACE09-063847.

  Robin F. Hazel of Hazel Law, P.A., Hollywood, for appellant.

  Charles P. Gufford of McCalla Raymer Leibert Pierce, LLC, Orlando, for
appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.